Name: Commission Regulation (EC) NoÃ 431/2006 of 15 March 2006 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Kenya prior to import into the Community
 Type: Regulation
 Subject Matter: international trade;  Africa;  marketing;  plant product;  trade
 Date Published: nan

 16.3.2006 EN Official Journal of the European Union L 79/9 COMMISSION REGULATION (EC) No 431/2006 of 15 March 2006 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Kenya prior to import into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 10 thereof, Whereas: (1) Article 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables (2), lays down the conditions for the approval of checking operations performed by certain third countries which so request prior to import into the Community. (2) The Kenya authorities sent the Commission a request for the approval of checking operations performed under the responsibility of the Kenya Plant Health Inspectorate Service (KEPHIS). This request states that the aforementioned inspection bodies have the necessary staff, equipment and facilities to carry out checks, that they use methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from Kenya to the Community meet the Community marketing standards. (3) The information sent by the Member States to the Commission shows that, in the period 2001 to 2005, the incidence of non-conformity with marketing standards among imports from Kenya of fresh fruit and vegetables was very low. (4) Checks on conformity carried out by Kenya should therefore be approved with effect from the date of implementation of the administrative cooperation procedure provided for in Article 7(8) of Regulation (EC) No 1148/2001. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Checks on conformity to the marketing standards applicable to fresh fruit and vegetables carried out by Kenya prior to import into the Community are hereby approved in accordance with Article 7 of Regulation (EC) No 1148/2001. Article 2 Details of the official authority and inspection body in Kenya, as referred to in the second subparagraph of Article 7(2) of Regulation (EC) No 1148/2001, are given in Annex I to this Regulation. Article 3 The certificates referred to in the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, issued following the checks referred to in Article 1 of this Regulation, must be drawn up on forms in conformity with the model set out in Annex II to this Regulation. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from the date of publication in the C series of the Official Journal of the European Union of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001, relating to the establishment of administrative cooperation between the Community and Kenya. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 156, 13.6.2001, p. 9. Regulation as last amended by Regulation (EC) No 408/2003 (OJ L 62, 6.3.2003, p. 8). ANNEX I Official authority referred to in Article 7(2) of Regulation (EC) No 1148/2001: Kenya Plant Health Inspectorate Service Kephis Managing Director PO Box 49592-00100 Nairobi Tel: (254-20) 88 25 84 Fax: (254-20) 88 22 65 e-mail: kephis@nbnet.co.ke Inspection body referred to in Article 7(2) of Regulation (EC) No 1148/2001: Kenya Plant Health Inspectorate Service, Kephis PO Box 49592-00100 Nairobi Tel: (254-20) 88 45 45/88 23 08/88 29 33 Fax: (254-20) 88 22 45 e-mail: kephis@nbnet.co.ke ANNEX II